Title: From John Adams to William Cunningham, 25 May 1799
From: Adams, John
To: Cunningham, William



Sir
Quincy May 25th 1799

Last night I received your favor of the 23d and I hasten to give you an answer. The paper addressed to me last year which you allude to, has been communicated to no one, and will never give the least uneasiness to the lady who wrote it. She may make herself very tranquil on that subject. We should have been very glad to have received the visit you intended us and am sorry your engagements prevented it. I am with great regard Sir your very humble servant
